Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   DETAILED ACTION
1. The Applicant’s response to the office action filed on July 27, 2022 is acknowledged.
                                              Status of the Application
2. Claims 1 and 3-6 are pending under examination. Claims 7-11 are previously withdrawn from further consideration as being drawn to nonelected group. The Applicant’s arguments and the amendment have been considered and found persuasive in-part for the reasons that follow.
Response to Arguments:
3. The objection to informalities to claim 3 has been withdrawn in view of the amendment.
4. With reference to the objection to the specification to use trademarks, the Applicant’s arguments and the amendment have been fully considered and found unpersuasive and the objection has been maintained because the trademarks are not followed by generic names. 
5. With reference to the rejection of claims 4-5 under 35 USC 112, second paragraph, the Applicant’s arguments and the amendment have been fully considered and found unpersuasive. As discussed in the rejection, the trademarks represent source of a product, but not the product itself because according to MPEP a trademark is used to identify the source of goods, and not the goods themselves, if the trademark is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph (id. (citing Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982))). Further, a trademark or trade name may be used in a patent application to identify an article or product if (A) its meaning is established by an accompanying definition. In the instant context, the source of the product is identified, but the product is not defined by its generic name. For all the above the rejection has been maintained.
6. The rejection of claims 1 and 3-5 under 35 USC 103 as being unpatentable over Neely in view of van Maltzahn, Trama, Zeng, Cywinska, Wang and Lowe has been withdrawn in view of the amendment.
                                       Objection to the specification-maintained
7. The disclosure is objected to because of the following informalities:
(i) The use of the term (fluorescent dyes as recited in para 0025-0031 and claims
4- 5), which is a trade name or a mark used in commerce, has been noted in this
application. The term should be accompanied by the generic terminology; furthermore
the term should be capitalized wherever it appears or, where appropriate, include a
proper symbol indicating use in commerce such as ™, SM , or ® following the term. Although the use of trade names and marks used in commerce (i.e., trademarks,
service marks, certification marks, and collective marks) are permissible in patent
applications, the proprietary nature of the marks should be respected and every effort
made to prevent their use in any manner which might adversely affect their validity as
commercial marks. The trademarks for fluorescent dyes is not followed by their generic
names. Appropriate correction is required.

Claim Rejections - 35 USC § 112-maintained
8.    The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


       Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ),
second paragraph, as being indefinite for failing to particularly point out and distinctly
claim the subject matter which the inventor or a joint inventor (or for applications subject
to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite
trademarks (for eg. ALEX-350, Alexa Fluor 488, Cy3, FAM, VIC) which are unclear and
indefinite because it is unclear what each these trademarks refer to because according
to MPEP a trademark is used to identify the source of goods, and not the goods
themselves, if the trademark is used in a claim as a limitation to identify or describe a
particular material or product, the claim does not comply with the requirements of 35
U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph (id. (citing Ex parte
Simpson, 218 USPQ 1020 (Bd. App. 1982))). In the instant claims the trademark describes the source of the products, not the products themselves and it is unclear if the
claims require fluorophore product or source of the products.
                                                   Conclusion
           Claims 1, 3 and 6 are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637